



COURT OF APPEAL FOR ONTARIO

CITATION: Peoples Trust Company v.
Atas
,
    2019
ONCA
245

DATE: 20190327

DOCKET: M49496 (C64955)

Lauwers, Benotto and Brown
JJ.A
.

BETWEEN

Peoples Trust Company, David Brooker,
Taras

Kulish
, Moses
Muyal
, Michael Harold Kimberly, Irene Mary Kimberly,
Stancer

Gossin
Rose, Raymond
Stancer
, Michael Hart Rose, Rose and Rose, Blair Coleman
    Rose, Scott Kelly, Rahul Shastri, Ira T. Kagan, David Winer, David Sloan, Baker
    Schneider Ruggiero, Patrice Cote, Ron Hatcher, Steinberg Morton
Frymer
LLP, Michael John Mitchell, Nicholas Carlos
Canizares
, David Hart,
Bresver
,
Scheininger
& Chapman LLP, Rui
Ruivo
,
    Frank PA, Atlantic (HS) Financial Corporation, Tom Pires, Mega Corp, Krishan
    Chahal and
Nutan
Chahal

Applicants (Respondents)

and

Nadire

Atas
and 626381 Ontario Limited

Respondents (Appellants)

Nadire

Atas
,
    in person

Christina J Wallis, for the respondents

Heard: March 25, 2019

REASONS FOR DECISION

[1]

The moving parties,
Nadire

Atas
and 626381 Ontario Limited (the Appellants), are
    appealing the January 3, 2018 order of Corbett J. that declared them vexatious
    litigants within the meaning of s. 140 of the
Courts of Justice Act
, R.S.O. 1990, c. C.43 and granted
    other relief. Their appeal will be heard by this court in three weeks, on April
    12, 2019.

[2]

Last July, the Appellants moved before
    MacFarland J.A. for orders: (i) extending the time to perfect their appeal;
    (ii) staying orders made by Corbett J. after January 3, 2018 in the course of
    case managing the continuing proceedings; (iii) extending the time to seek a
    panel review of the order of Rouleau J.A. dated May 23, 2018; (iv) permitting
    the filing of a 50-page factum; and (v) granting the individual appellant leave
    to represent the corporate appellant.

[3]

By order dated July 30, 2018, MacFarland J.A.
    extended the time to perfect the appeal and granted Ms.
Atas
leave to represent the corporate appellant. She dismissed the rest of the
    relief sought by the Appellants. MacFarland J.A. ordered the Appellants to pay
    Peoples Trust Company its costs of the motion fixed at $5,000.

[4]

The Appellants now move pursuant to s. 7(5) of
    the
Courts of Justice
    Act
to set aside the order of MacFarland J.A. As well, they request
    a stay of the orders made by Corbett J. since January 3, 2018.

[5]

We dismiss the Appellants motion. As MacFarland
    J.A. correctly observed, the orders made by Corbett J. after January 3, 2018
    are interlocutory case management orders, the appeal of which lies to the
    Divisional Court with leave, not to this court.

[6]

In respect of the balance of the relief denied,
    the Appellants have not demonstrated that MacFarland J.A. misapprehended any
    evidence or committed any error in principle that would justify intervention by
    this panel.

[7]

Finally, as to the costs order, there was mixed
    success on the motion before MacFarland J.A. Accordingly, we see no error in
    principle in how she exercised her discretion to fix costs in those
    circumstances.

[8]

The Appellants motion is dismissed.
    The Appellants shall pay the respondents, on or before April 5, 2019, their
    costs of this motion fixed on a partial indemnity scale in the amount of
    $3,000, inclusive of disbursements and applicable taxes.

P. Lauwers J.A.


M.L
.
    Benotto J.A.

David Brown J.A.


